Exhibit 10.1

FINANCIAL ENGINES, INC.

AMENDED AND RESTATED

2009 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of FINANCIAL
ENGINES, INC. (the “Company”) under the Company’s Amended and Restated 2009
Stock Incentive Plan (the “Plan”):

 

Name of Optionee:

Total Number of Option Shares Granted:

Type of Option:

Exercise Price Per Share:

Grant Date:

Vesting Commencement Date:

 

Vesting Schedule:

This Option becomes exercisable with respect to the first 1/4th of the Shares
subject to this Option when you complete twelve (12) months of continuous
Service as an Employee or a Consultant from the Vesting Commencement Date.
Thereafter, this Option becomes exercisable with respect to an additional 1/48th
of the Shares subject to this Option when you complete each additional month of
such Service. Partial accelerated vesting may apply in some circumstances.

 

Expiration Date:

This Option expires earlier if your Service terminates earlier, as described in
the Stock Option Agreement.

By your acceptance of this Stock Option Grant, you agree that this Option is
granted under and governed by the terms and conditions of the Plan and the Stock
Option Agreement (the “Agreement”), which are attached to and made a part of
this document.

By accepting this Stock Option Grant you further agree that the Company may
deliver by e-mail all documents relating to the Plan or this Award (including
without limitation, prospectuses required by the Securities and Exchange
Commission) and all other documents that the Company is required to deliver to
its security holders (including without limitation, annual reports and proxy
statements). You also agree that the Company may deliver these documents by
posting them on a website maintained by the Company or by a third party under
contract with the Company. If the Company posts these documents on a website, it
will notify you by e-mail.

 

FINANCIAL ENGINES, INC.  

LOGO [g363979pic-001.jpg]

 

By:   RAYMOND J SIMS Title:   E.V.P. and Chief Financial Officer

 

FINANCIAL ENGINES, INC.

2012 FORM OF NOTICE OF STOCK OPTION GRANT

 

- 1 -



--------------------------------------------------------------------------------

FINANCIAL ENGINES, INC.

AMENDED AND RESTATED

2009 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment   

This Option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code or a non-qualified option, as provided in the Notice of
Stock Option Grant. Even if this Option is designated as an incentive stock
option, it shall be deemed to be a non-qualified option to the extent required
by the $100,000 annual limitation under Section 422(d) of the Internal Revenue
Code.

 

Vesting   

This Option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. This Option will in no event become exercisable for additional
Shares after your Service as an Employee or a Consultant has terminated for any
reason. Notwithstanding the foregoing, if your Service as an Employee or a
Consultant terminates as a result of (i) death, (ii) Total and Permanent
Disability, or (iii) an Involuntary Termination (as defined below) at any time
within twelve (12) months after a Change in Control, then the vesting of the
Option shall accelerate with respect to that number of Shares for which the
Option would have vested during the twelve (12) months following the termination
of Service in the event of (i) or (ii), or following the consummation of the
Change in Control in the event of (iii).

 

Term   

This Option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the Notice of Stock Option Grant (fifth anniversary for a more than 10%
stockholder as provided under the Plan if this is an incentive stock option).
This Option may expire earlier if your Service terminates, as described below.

 

Regular Termination   

If your Service terminates for any reason except death or Total and Permanent
Disability, then this Option will expire at the close of business at Company
headquarters on the date three (3) months after the date your Service terminates
(or, if earlier, the Expiration Date). The Company determines when your Service
terminates for this purpose and all purposes under the Plan and its
determinations are conclusive and binding on all persons.

 

Involuntary Termination   

“Involuntary Termination” means (i) without your express written consent, a
material diminution of your authority, duties, position or responsibilities
relative to your authority, duties, position or responsibilities in effect
immediately prior to such reduction (provided that for this purpose, your
authority, duties, position and responsibilities will not be deemed to be
materially diminished if following a Change in Control you retain the same
authority, duties and responsibilities with respect to the Company business or
the business with which such business is operationally merged or subsumed); (ii)
without your express written consent, a material reduction by the Company of
your base salary or bonus opportunity as in effect immediately prior to such
reduction; (iii) without your express written consent, the relocation of your
principal place of employment to a facility or a location more than fifty (50)
miles from your then current location; (iv) without your express written
consent, any purported termination of your Service by the Company which is not
effected for Cause. A termination due to death or disability shall not be
considered an Involuntary Termination.

 

A termination shall not be considered an “Involuntary Termination” unless you
provide written notice to the Company of the condition described in subsections
(i), (ii) or (iii) above within ninety (90) days after the initial existence of
such condition, the Company fails to remedy the condition within thirty (30)
days following the receipt of such notice, and you terminate your employment
within twelve months following the Change in Control.

 

FINANCIAL ENGINES, INC.

2012 FORM OF STOCK OPTION AGREEMENT

 

- 1 -



--------------------------------------------------------------------------------

Cause   

“Cause” means (i) commission of a felony, an act involving moral turpitude, or
an act constituting common law fraud, and which has a material adverse effect on
the business or affairs of the Company or its affiliates or stockholders; (ii)
intentional or willful misconduct or refusal to follow the lawful instructions
of the Board of Directors; or (iii) intentional breach of Company confidential
information obligations which has an adverse effect on the Company or its
affiliates or stockholders. For these purposes, no act or failure to act shall
be considered “intentional or willful” unless it is done, or omitted to be done,
in bad faith without a reasonable belief that the action or omission is in the
best interests of the Company.

 

Death   

If your Service terminates because of death, then this Option will expire at the
close of business at Company headquarters on the date eighteen (18) months after
the date your Service terminates (or, if earlier, the Expiration Date). During
that period of up to eighteen (18) months, your estate or heirs may exercise the
Option.

 

Disability   

If your Service terminates because of your Total and Permanent Disability, then
this Option will expire at the close of business at Company headquarters on the
date twelve (12) months after the date your Service terminates (or, if earlier,
the Expiration Date).

 

Leaves of Absence   

For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

Restrictions on Exercise   

The Company will not permit you to exercise this Option if the issuance of
Shares at that time would violate any law or regulation. The inability of the
Company to obtain approval from any regulatory body having authority deemed by
the Company to be necessary to the lawful issuance and sale of the Company stock
pursuant to this Option shall relieve the Company of any liability with respect
to the non-issuance or sale of the Company stock as to which such approval shall
not have been obtained.

 

Notice of Exercise   

When you wish to exercise this Option you must provide a notice of exercise form
in accordance with such procedures as are established by the Company and
communicated to you from time to time. Any notice of exercise must specify how
many Shares you wish to purchase and how your Shares should be registered. The
notice of exercise will be effective when it is received by the Company. If
someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

Form of Payment   

When you submit your notice of exercise, you must include payment of the Option
exercise price for the Shares you are purchasing. Payment may be made in the
following form(s):

 

  

•      Your personal check, a cashier’s check or a money order.

 

  

•      Certificates for Shares that you own, along with any forms needed to
effect a transfer of those Shares to the Company. The value of the Shares,
determined as of the effective date of the Option exercise, will be applied to
the Option exercise price. Instead of surrendering Shares, you may attest to the
ownership of those Shares on a form provided by the Company and have the same
number of Shares subtracted from the Shares issued to you upon exercise of the
Option. However, you may not surrender or attest to the ownership of Shares in
payment of the exercise price if your action would cause the Company to
recognize a compensation expense (or additional compensation expense) with
respect to this Option for financial reporting purposes.

 

  

•      By delivery on a form approved by the Company of an irrevocable direction
to a securities broker approved by the Company to sell all or part of the Shares
that are

 

FINANCIAL ENGINES, INC.

2012 FORM OF STOCK OPTION AGREEMENT

 

- 2 -



--------------------------------------------------------------------------------

  

issued to you when you exercise this Option and to deliver to the Company from
the sale proceeds an amount sufficient to pay the Option exercise price and any
withholding taxes. The balance of the sale proceeds, if any, will be delivered
to you. The directions must be given by providing a notice of exercise form
approved by the Company.

 

  

•      By delivery on a form approved by the Company of an irrevocable direction
to a securities broker or lender approved by the Company to pledge Shares that
are issued to you when you exercise this Option as security for a loan and to
deliver to the Company from the loan proceeds an amount sufficient to pay the
Option exercise price and any withholding taxes. The directions must be given by
providing a notice of exercise form approved by the Company.

 

  

•      Any other form permitted by the Committee in its sole discretion.

 

  

Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.

 

Withholding Taxes and Stock

Withholding

  

Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payroll tax or other tax-related withholding (the
“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company (1) makes no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of this Award, including
the grant and vesting of the Award, the issuance of Shares upon exercise of the
Award, the subsequent sale of Shares acquired pursuant to the Award and the
receipt of any dividends or other distributions, if any; and (2) does not commit
to structure the terms of the grant or any aspect of the Award to reduce or
eliminate your liability for Tax-Related Items.

 

You will not be allowed to exercise this Option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of this Award or the Option exercise. These arrangements, at the sole
discretion of the Company, may include (a) having the Company withhold taxes
from the proceeds of the sale of the Shares, either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization), (b) having the Company withhold Shares that otherwise would
be issued to you when you exercise this Option having a Fair Market Value equal
to the amount necessary to satisfy the minimum statutory withholding amount, or
(c) any other arrangement approved by the Company. The Fair Market Value of any
Shares withheld, determined as of the effective date of the Option exercise,
will be applied as a credit against the withholding taxes. You also authorize
the Company, or your actual employer, to satisfy all withholding obligations of
the Company or your actual employer with respect to this Award from your wages
or other cash compensation payable to you by the Company or your actual
employer.

 

Restrictions on Resale   

You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

Transfer of Option    In general, only you can exercise this Option prior to
your death. You may not sell, transfer, assign, pledge or otherwise dispose of
this Option, other than as designated by you by will or by the laws of descent
and distribution, except as provided below. For instance, you may not use this
Option as security for a loan. If you attempt to do any of these things, this
Option will immediately become invalid. You may in any event dispose of this
Option in your will. Regardless of any marital property settlement agreement,
the Company is not obligated to honor a notice of exercise from your former
spouse, nor is the Company obligated to recognize your former spouse’s interest
in your Option in any other way.

 

FINANCIAL ENGINES, INC.

2012 FORM OF STOCK OPTION AGREEMENT

 

- 3 -



--------------------------------------------------------------------------------

Retention Rights   

Neither your Option nor this Agreement gives you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

 

Stockholder Rights   

Your Options carry neither voting rights nor rights to dividends. You, or your
estate or heirs, have no rights as a stockholder of the Company unless and until
you have exercised this Option by giving the required notice to the Company and
paying the exercise price. No adjustments will be made for dividends or other
rights if the applicable record date occurs before you exercise this Option,
except as described in the Plan.

 

Adjustments   

In the event of a stock split, a stock dividend or a similar change in Company
Shares, the number of Shares covered by this Option and the exercise price per
Share shall be adjusted pursuant to the Plan.

 

Successors and Assigns   

Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.

 

Notice   

Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the Company’s
records or at such other address as such party may designate by ten (10) days’
advance written notice to the other party hereto.

 

Applicable Law   

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

The Plan and Other Agreements    The text of the Plan is incorporated in this
Agreement by reference. All capitalized terms in the Agreement shall have the
meanings assigned to them in the Plan. This Agreement and the Plan constitute
the entire understanding between you and the Company regarding this Option. Any
prior agreements, commitments or negotiations concerning this Option are
superseded. This Agreement may be amended by the Committee without your consent;
however, if any such amendment would materially impair your rights or
obligations under the Agreement, this Agreement may be amended only by another
written agreement, signed by you and the Company.

BY ACCEPTING THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

FINANCIAL ENGINES, INC.

2012 FORM OF STOCK OPTION AGREEMENT

 

- 4 -